  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 1 of 22




             IN THE XJNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


LIBERTY CORPORATE CAPITAL,
LTD,

     Plaintiff,

V.                                     CASE NO. CV420-179


FIRST METROPOLITAN BAPTIST
CHURCH, ALFONZA MCCLENDON,
SR., and JANE DOE,

     Defendants.




                             ORDER


     Before the Court are Defendant Jane Doe and Defendant First

Metropolitan Baptist Church's Motion for Summary Judgment (Doc.

37) and Plaintiff Liberty Corporate Capital's Cross Motion for

Summary Judgment (Doc. 51).^ Both motions have been opposed.

(Docs. 52, 57.) For the following reasons. Liberty's motion for

summary judgment (Doc. 51) is GRANTED, and Defendants' motion

for summary judgment (Doc. 37) is DENIED.




^ Defendant First Metropolitan Baptist Church filed motions to
join Defendant Jane Doe's motion for summary judgment and
response to Plaintiff Liberty Corporate Capital's cross motion
for summary judgment. (Docs. 41, 66.) Liberty has not opposed
First Metropolitan's joinder with Jane Doe in these motions.
Accordingly, Defendant First Metropolitan's motions for joinder
(Docs. 41, 66) are GRANTED.
     Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 2 of 22




                                BACKGROUND^


1.     THE UNDERLYING LAWSUIT


       This declaratory judgment action involves a dispute about

whether seven insurance policies Liberty underwrote for First

Metropolitan from 2011 to 2017 provide coverage for claims Jane

Doe brought against First Metropolitan and Alfonza McClendon,

Sr.,     in   an   underlying   state   court   case   (the   ''Underlying

Lawsuit"). (Doc. 1.)        First Metropolitan is a Baptist church

located in Savannah, Georgia. (Doc. 53 at 1 1; Doc. 58 at SI 1.)

From 1994 until December 12, 2019, Alfonza McClendon served as

First Metropolitan's pastor. (Doc. 38 at Sli 1-2; Doc. 54 at SISI 1-

2.)

       As a child, Jane Doe spent summers with her grandmother in

Savannah and attended church at First Metropolitan. (Doc. 38 at

SISI 16-18; Doc. 54 at SISI 16-18.) Jane Doe alleges that McClendon

subjected her to repeated acts of sexual abuse when she attended




2 The relevant facts are taken principally from the parties'
respective statements of undisputed material facts (Doc. 38;
Doc. 53), and the responses thereto (Doc. 54; Doc. 58). Pursuant
to Federal Rule of Civil Procedure 56(e) and Southern District
of Georgia Local Rule 56.1, all material facts not controverted
by specific citation to the record are deemed admitted, unless
otherwise inappropriate. Where the parties offer conflicting
accounts of the events in question, this Court draws all
inferences and presents all evidence in the light most favorable
to the moving party. See Hamilton v. Southland Christian Sch.,
Inc., 680 F.3d 1316, 1318 (11th Cir. 2012) (citing Moton v.
Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011)).
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 3 of 22




First Metropolitan. (Doc. 38 at 5SI 19-27.) The sexual abuse,

Jane Doe alleges, began in summer 2011 and continued until summer

2017.3 (Id.)

     In May of 2020,     Jane   Doe filed the     Underlying Lawsuit

against First Metropolitan and McClendon in the State Court of

Chatham County. (Doc. 39, Attach. 7.) Jane Doe brought claims

against   First   Metropolitan     for    negligent    training    and

supervision, negligent retention, negligent failure to report,

and negligent infliction of emotional distress. (Id. at            25-

49.) Jane Doe also brought claims against First Metropolitan and

McClendon for breach of fiduciary duty, punitive damages, and

attorneys' fees. (Doc. 39, Attach. 7 at SISI 50-62; Doc. 77,

Attach. 12 at 3-4.) The claims in the Underlying Lawsuit all

stem from McClendon's alleged sexual abuse of Jane Doe.




3 In her statement of undisputed material facts, Jane Doe makes
numerous factual allegations about McClendon's sexual abuse and
First Metropolitan's failure to prevent this abuse. (Doc. 38 at
SISI 19-27.) For the purposes of this action. Liberty does not
dispute whether the sexual abuse occurred or whether First
Metropolitan and McClendon are liable in the Underlying Lawsuit.
(Doc. 54 at 1 n.l.) Rather, Liberty only disputes whether the
relevant insurance policies provide coverage for the Underlying
Lawsuit. (Doc. 52 at 1-2.) Accordingly, the facts related to
McClendon's sexual abuse, although tragic if true, are mostly
immaterial to this action, and the Court will not discuss them
in detail.
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 4 of 22




II.   THE APPLICABLE INSURANCE POLICIES


      During the time period in which the sexual abuse allegedly

occurred, summer 2011 to summer 2017, Liberty was a              primary

underwriter   on   seven   insurance   policies    issued   to     First

Metropolitan. (Doc. 38 at        24, 34-36; Doc. 54 at SISI 24, 34-

36.) Specifically, Liberty subscribed to the following policies

issued to First Metropolitan:

      1. Policy No. 394377: effective from April 14, 2011,
         to April 14, 2012 (the ""2011 Policy")

      2. Policy No. LBW394377R1: effective from April 14,
         2012, to April 14, 2013 (the ^^2012 Policy")

      3. Policy No. LBW394377R2: effective from April 14,
         2013, to April 14, 2014 (the ^^2013 Policy")

      4. Policy No. LBW394377R3: effective from April 14,
         2014, to April 14, 2015 (the '^2014 Policy")

      5. Policy No. LBW394377R4: effective from April 14,
         2015, to April 14, 2016 (the "2015 Policy")

      6. Policy No. LBW394377R5: effective from April 14,
         2016, to April 14, 2017 (the "2016 Policy")

      7. Policy No. LBW394377R6: effective from April 14,
         2017, to April 14, 2018 (the "2017 Policy")

(collectively referred to as the "Applicable Policies"). (Doc.

53 at ^ 2; Doc. 58 at 1 2.)

      The Applicable Policies each contain the same liability

coverage insuring agreement, which states in relevant part:

       1. Insuring Agreement
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 5 of 22




             a. We will pay those sums that the insured
                becomes legally obligated to pay as damages
                because of ''bodily injury" or "property
                damage" to which this insurance applies.




             b. This insurance applies to "bodily injury" and
                "property damage" only if:

                   (1) The "bodily injury" or "property damage"
                       is caused by an "occurrence" that takes
                       place in the "coverage territory";

                   (2) The "bodily injury" or "property damage"
                       occurs during the policy period . . . .

{Doc. 53 at f 6; Doc. 58 at 5 6.) Under the Applicable Policies,

"occurrence" is defined as "an accident, including continuous or

repeated exposure      to     substantially the      same   general harmful

conditions." (Doc. 38 at 1 38; Doc. 54 at 5 38.)

      The   Applicable      Policies    also    contain     a   sexual   abuse

exclusion, which states:

      6. EXCLUSION FOR SEXUAL ABUSE


        This insurance does not apply to "Bodily Injury" or
        "Property Damage" arising out of any actual or
        alleged sexual or physical abuse, or attempt
        thereof, of or by any person including, but not
        limited to any person whose care is entrusted to
        any "insured."

(Doc. 53 at SI 8; Doc. 58 at SI 8.) The Applicable Policies, except

for   the   2017    Policy,    also   contain   an   assault     and   battery

exclusion, which states in relevant part:
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 6 of 22




       I.   ASSAULT AND BATTERY EXCLUSION


       This insurance does not apply to under [sic] COVERAGE
       A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY and B.
       PERSONAL   AND   ADVERTISING   INJURY   LIABILITY     arising
       from:


       1.   Assault and Battery committed by any Insured, any
            employee of any Insured, or any other person;

       2.   The failure to suppress or prevent Assault and
            Battery by any person in 1. above;

       3.   Any Assault or Battery resulting from or
            allegedly related to the negligent hiring,
            supervision or training of any employee of the
            Insured; or


       4.   Assault or Battery, whether or not caused by or
            arising out of negligent, reckless or wanton
            conduct of the Insured, the Insured's employees,
            patrons or other persons lawfully or otherwise
            on, at or near the premises owned or occupied by
            the Insured, or by any other person.

(Doc. 53 at f 9.) The assault and battery exclusion was removed

from the 2017 Policy. (Doc. 38 at SI 41; Doc. 54 at SI 41.)

III. THE    DECLARATORY   JUDGMENT    ACTION   AND   CROSS   MOTIONS   FOR


       SUMMARY JUDGMENT


       On August 7, 2020, Liberty filed this 28 U.S.C. § 2201

action for declaratory judgment against First Metropolitan, Jane

Doe, and McClendon.'* (Doc. 1.) In its complaint. Liberty alleges

that the claims against First Metropolitan in the Underlying



^ As of this date. Defendant McClendon has not appeared in this
action. Liberty has filed a motion for default judgment against
McClendon which is currently pending before the Court. (Doc.
56.)
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 7 of 22




Lawsuit are based on purposeful and deliberate conduct rather

than   an    ""accident"        and,    therefore,   are   not   covered     by   the

Applicable Policies' insuring agreement. (Id. at 9.) Liberty

further alleges that even if the claims in the Underlying Lawsuit

triggered     the     Applicable        Policies'    liability    coverage,       the

sexual      abuse    exclusion         precludes   coverage.     (Id.   at   9-10.)

Finally, Liberty contends that the assault and battery exclusion

included in the 2011 through 2016 policies excludes coverage for

the claims asserted in the Underlying Lawsuit. (Id. at 10-11.)

       Based on these allegations. Liberty requests a declaration

that it owes no duty to defend or indemnify First Metropolitan

in the Underlying Lawsuit or against any claims or suits that

may have been or may be brought arising out the facts alleged in

the Underlying Lawsuit. (Id. at 13.) Liberty also requests a

declaration         that    no    coverage     exists   under    the    Applicable

Policies for punitive or exemplary damages awarded in connection

with the Underlying Lawsuit. (Id.) Finally, Liberty asks the

Court to award its costs of suit. (Id.)

       Now, the Parties bring cross motions for summary judgment.

(Docs.   37, 51.)          In    Defendants'   motion   for    summary judgment.

Defendants move the Court to declare, as a matter of law, that

the Applicable Policies are required to provide coverage for the

negligence claims asserted against First Metropolitan in the
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 8 of 22




Underlying Lawsuit. (Doc. 37 at 1.) First, Defendants contend

that the sexual abuse giving rise to the Underlying Lawsuit is

considered an ^'occurrence" as defined by Georgia law. (Doc. 39

at 10-14.) Second, Defendants contend that the exclusion for

sexual abuse provision included in the Applicable Policies does

not exclude the       negligence claims   brought in the   Underlying

Lawsuit. (Id. at 14-18.) Finally, Defendants argue that coverage

is not excluded by the assault and battery exclusion included in

the 2011 through 2016 policies. (Id. at 18-21.)

     In   response.    Liberty brings its   own   motion for summary

judgment, arguing that the sexual abuse did not constitute an

"occurrence" under Georgia law and, alternatively, that coverage

for the Underlying Lawsuit is excluded by either the sexual abuse

exclusion or assault and battery exclusion in the Applicable

Policies. (Doc. 51; Doc. 52 at 1-2.) The parties' cross motions

are now ripe for review.^




^ The Court notes that after the parties filed their respective
motions for summary judgment. Liberty filed an amended complaint
for declaratory judgment. (Doc. 77.) Liberty amended their
complaint to address Jane Doe's breach of fiduciary duty claim
in the Underlying Lawsuit, which was originally brought solely
against McClendon. Normally, the filing of an amended complaint
would moot previously filed motions for summary judgment. See
Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345
n.l (11th Cir. 1999) (noting that an amended complaint supersedes
a previously filed complaint). However, in their motions for
summary judgment and responsive briefs, the parties have
addressed the breach of fiduciary duty claim. (Doc. 39 at 6;
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 9 of 22




                        STANDARD OF REVIEW


     According to Fed. R. Civ. P. 56(a),      [a] party may move for

summary judgment, identifying each claim or defense—or the part

of each claim or defense—on which summary judgment is sought."

Such a motion must be granted ^^if the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." Id. The "purpose of

summary judgment is to ^pierce the pleadings and to assess the

proof in order to see      whether there is a genuine        need for

trial[.]' " Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)

(quoting Fed. R. Civ. P. 56(e) advisory committee's note to 1963

amendment). Summary judgment is appropriate when the nonmoving

party "fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial." Celotex

Corp. V. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91

L. Ed. 2d 265 (1986). The substantive law governing the action

determines whether an element is material. DeLonq Equip. Co. v.

Wash. Mills Abrasive Co., 887 F.2d 1499, 1505 (11th Cir. 1989).

     As the Supreme Court explained:




Doc. 52 at 6.) Accordingly, the Court finds the motions are ripe
for disposition.
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 10 of 22




     [A] party seeking summary judgment always bears the
     initial responsibility of informing the district court
     of the basis for its motion, and identifying those
     portions of the pleadings, depositions, answers to
     interrogatories, and admissions on file, together with
     the affidavits, if any, which it believes demonstrate
     the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323, 106 S. Ct. at 2553 (quotation marks

omitted). The    burden   then   shifts     to   the   nonmoving    party   to

establish, by going beyond the pleadings, that there is a genuine

issue concerning facts material to its case. Clark v. Coats &

Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The Court must

review   the   evidence   and    all    reasonable     factual     inferences


arising from it in the light most favorable to the nonmoving

party. Matsushita, 475 U.S. at 587-88, 106 S. Ct. at 1356.

However, the nonmoving party ^'must do more than simply show that

there is some metaphysical doubt as to the material facts." Id.

A mere ^"scintilla" of evidence or simply conclusory allegations

will not suffice. See, e.g., Tidwell v. Carter Prods., 135 F.3d

1422, 1425 (11th Cir. 1998). Nevertheless, where a reasonable

fact finder may ""'draw more than one inference from the facts,

and that inference creates a genuine issue of material fact,

then the court should refuse to grant summary judgment." Barfield

V. Brierton, 883 F.2d 923, 933-34 (11th Cir. 1989)(citing Samples

V. City of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988)).




                                       10
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 11 of 22




                                    i^ALYSIS


     It is undisputed that the Applicable Policies are governed

by Georgia law. (Doc. 39 at 9; Doc. 52 at 7.) Under Georgia Law,

^'insurance   is   a   matter     of   contract,   and   the   parties   to   an

insurance policy are bound by its plain and unambiguous terms."

Richards v. Hanover Ins. Co., 250 Ga. 613, 614, 299 S.E.2d 561,

563 (1983) (citation omitted). ""'An insurance contract will be

deemed ambiguous only if its terms are subject to more than one

reasonable interpretation." State Farm Mut. Auto. Ins. Co. v.

Staton, 286 Ga. 23, 25, 685 S.E.2d 263, 265 (2009). Although the

Court will construe ambiguities in an insurance policy in favor

of the insured, ^'if the language is unambiguous and but one

reasonable construction is possible, the court will enforce the

contract as written." Sapp v. State Farm Fire & Gas. Co., 226

Ga. App. 200, 201, 486 S.E.2d 71, 73 (1997) (quoting Auto-Owners

Ins. Co. V. Barnes, 188 Ga. App. 439, 441, 373 S.E.2d 217, 219

(1988)). Whether ambiguity exists in an insurance policy is a

matter of law for the Court to decide. Staton, 286 Ga. at 25,

685 S.E.2d at 265 (2009) (citation omitted).

     The parties' cross motions for summary judgment present two

issues   critical      to   the   Court's    determination     of   whether   the

Applicable Policies provide coverage for Jane Doe's claims in

the Underlying Lawsuit. First, the Court must decide if the




                                        11
 Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 12 of 22




claims in the Underlying Lawsuit are based upon '''occurrences"

which trigger coverage under the Applicable Policies. Second, if

the Court answers the first question in the affirmative, the

Court must still consider          whether the claims        are   nevertheless


excluded by the Applicable Policies' sexual abuse or assault and

battery exclusions. For the reasons outlined below, the Court

finds that although Jane Doe's claims are "occurrences," they

are   subject   to    the    unambiguous    language    of    the   Applicable

Policies' exclusion for sexual abuse.


I.    THE    CLAIMS     IN   THE   UNDERLYING    LAWSUIT      ARE    BASED   ON


      "OCCURRENCES" COVERED BY THE INSURING AGREEMENT


      To    establish    coverage    under    the     Applicable     Policies,

Defendants    must show      that claims     asserted    in   the    Underlying

Lawsuit were "within the risk insured against" by the policy.

Allstate Ins. Co. v. Grayes, 216 Ga. App. 419, 420, 454 S.E.2d

616, 618 (1995) (citations omitted). Therefore, setting aside

the issue of whether any exclusions would otherwise preclude

coverage, "the initial consideration is whether the [Applicable

Policies] covered the incident in which [Jane Doe] suffered her

injuries." Perry v. State Farm Fire & Cas. Co., 297 Ga. App. 9,

10-11, 676 S.E.2d 376, 378 (2008) (quotation omitted).

      The    Applicable      Policies'     insuring     agreement     provides

coverage for "those sums the insured becomes legally obligated




                                      12
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 13 of 22




to pay as damages because of ^bodily injury' or ^property damage'

. .     caused by an ^'occurrence." (Doc. 53 at 5 6; Doc. 58 at

5 6.) The term "occurrence" is defined in the Applicable Policies

as "an accident, including continuous or repeated exposure to

substantially the same general harmful conditions." (Doc. 38 at

5 38; Doc. 54 at SI 38.) Although not defined in the Applicable

Policies, "in this context 'accident means an event which takes

place without one's foresight or expectation or design.' " Perry,

297 Ga. App. at 11, 676 S.E.2d at 378 (quoting Crook v. Ga. Farm

Bureau Mut. Ins. Co., 207 Ga. App. 614, 614, 428 S.E.2d 802, 803

(1993)).

      In their cross motions, the parties dispute whether the

Underlying Lawsuit alleges an occurrence that would trigger the

insuring agreement. (Doc. 39 at 10; Doc. 52 at 17.) Liberty

contends that Jane Doe's claims in the Underlying Lawsuit are

based upon McClendon's intentional sexual abuse and, therefore,

are not "occurrences." (Doc. 52 at 17.) Conversely, Defendants

argue that, under Georgia law, whether McClendon's conduct is

accidental must be viewed from the perspective of the insured.

First Metropolitan. (Doc. 39 at 10-13.) Defendants assert that

because First Metropolitan did not intend for Jane Doe to be

sexually   abused,   McClendon's   conduct   was   an "accident" and




                                   13
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 14 of 22




satisfies the insuring agreement. (Doc. 39 at 10-11.) On this

issue, the Court agrees with Defendants.

      Liberty is   correct that intentional sexual acts do               not

constitute an ^^accident" under general liability policies when

committed by the insured. See 0^ Dell v. St. Paul Fire & Marine

Ins. Co., 223 Ga. App. 578, 580, 478 S.E.2d 418, 420 (1996)

(finding   allegations    of   sexual   harassment     and     assault   and

battery against a business owner were not accidents covered by

business   owner's     insurance   policies).     Yet,    as    Defendants

recognized,   ^Mt]he   question    of   whether   an   event    took   place

without one's foresight, expectation or design must be asked

from the viewpoint of the insured." Allstate Prop. & Cas. Ins.

Co. V. Roberts, 696 F. App'x 453, 456 (11th Cir. 2017) (emphasis

in   original)   (quotation    omitted).    Applying     this    standard,

Georgia courts have found that injuries caused by intentional

acts were ^^accidents" for purposes of insurance coverage because

the intentional acts were not foreseen by the insured. See, e.g.,

Cincinnati Ins. Co. v. Magnolia Ests., Inc., 286 Ga. App. 183,

185, 648 S.E.2d 498, 500 (2007) (concluding that nursing home

did not foresee violent attack of nursing home resident by fellow

resident and the event was ^^properly characterized as accidental

for purposes of coverage"); Crook, 207 Ga. App. at 614, 428

S.E.2d at 803 (finding child's suicide was an ^'accident" from




                                   14
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 15 of 22




the perspective of the insured against whom the child's parents

asserted a negligence claim).

      In the Underlying Lawsuit, Jane Doe does not allege that

First   Metropolitan     had    any    contemporaneous      knowledge      of

McClendon's sexual misconduct towards Jane Doe. Additionally,

the record does not suggest that First Metropolitan ^'intended or

expected that the abuse would occur . . . ." See Allstate Ins.

Co. V. Florio, No. 1:19-CV-1174-TWT, 2020 WL 4529618, at *3 {N.D.

Ga. Jan. 23, 2020) (finding patient's molestation of another

patient in dentist office's waiting room was an ""accident" from

the perspective of the dentist office). Accordingly, the Court

finds that McClendon's sexual abuse was ""an "accident' from the


perspective of [First Metropolitan] and constitutes a covered

"occurrence' under the [Applicable Policies]." Id. However, the

Court must still consider whether one of the Applicable Policies'

exclusions unambiguously bars coverage for the claims.

II.   COVERAGE   FOR   THE   UNDERLYING    LAWSUIT   IS   EXCLUDED   BY   THE


      APPLICABLE POLICIES' EXCLUSION FOR SEXUAL ABUSE


      ""Where an insurance company seeks to invoke an exclusion

contained in its policy, it has the burden of showing the facts

came within the exclusion." Darby v. Interstate Life & Accident

Ins. Co., 107 Ga. App. 409, 409, 130 S.E.2d 360, 361 (1963)

(citation omitted). ""Exceptions and exclusions to coverage must




                                      15
 Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 16 of 22




be construed strictly in favor of the insured and against the

insurer." Furgerson v. Cambridge Mut. Fire Ins. Co., 237 Ga.

App. 637, 639, 516 S.E.2d 350, 352 (1999) (citing Sovereign Camp,

W. 0. W. V. Heflin, 188 Ga. 234, 3 S.E.2d 559, 559 (1939)).

However, an exclusion that is ""plain and unambiguous binds the

parties to its terms and must be given effect, even if beneficial

to the insurer and detrimental to the insured." Manning v. USF&G

Ins. Co., 264 Ga. App. 102, 103, 589 S.E.2d 687, 688 (2003)

(citation and quotation omitted).

     Here, the Applicable Policies' exclusion for sexual abuse

excludes claims ""arising out of any actual or alleged sexual or

physical abuse . . .      of or by any person including[] but not

limited to any person whose care is entrusted to any "insured.' "

(Doc. 53 at 1 8; Doc. 58 at SI 8.) Liberty contends that this

exclusion    unambiguously      bars     coverage        for    the     Underlying

Lawsuit, which exclusively asserts claims arising out of sexual

abuse. (Doc. 52 at 8.) Conversely, Defendants maintain that when

read in conjunction with the Applicable Policies' assault and

battery    exclusion,   the   exclusion      for   sexual       abuse    does    not

exclude    negligence   claims    such      as   those    set    forth      in   the

Underlying   Lawsuit.   (Doc.     39 at      14-15.)      Because     the   claims

asserted    in the   Underlying   Lawsuit        arise    out of McClendon's




                                       16
 Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 17 of 22




sexual abuse, the Court finds that the exclusion for sexual abuse

bars coverage.

       When determining the scope of exclusions, Georgia courts

have interpreted the phrase '''arising out of" to include claims

that   would   not    exist   but-for    the   conduct   proscribed   by the

exclusion. See Capitol Specialty Ins. Corp. v. PTAV, Inc., 331

F. Supp. 3d 1329, 1335-36 (N.D. Ga. 2018) (quoting Barrett v.

Nat^l Union Fire Ins. Co. of Pittsburgh, 304 Ga. App. 314, 321,

696 S.E.2d     326,   332 (2010)) (explaining that          Georgia   courts

analyse the phrase "arising out of" using the same " 'but for'

test   traditionally     used   to   determine    cause-in-fact   for   tort

claims"); see also Cont'l Cas. Co. v. H.S.I. Fin. Servs., Inc.,

266 Ga. 260, 262, 466 S.E.2d             4, 7   (1996)   (applying    but-for

causation to determine that negligent supervision claim against

law firm and partners "arose out of" lawyer's fraudulent conduct

and fell under exclusionary clause). Thus, the relevant question

is whether Jane Doe's claims in the Underlying Lawsuit would

exist but-for McClendon's sexual abuse. See PTAV, 331 F. Supp.

3d at 1336 (citing Eady v. Capitol Indem. Corp., 232 Ga. App.

711, 713, 502 S.E.2d 514, 516 (1998)).

       In this case, all of the claims in the Underlying Lawsuit

trace their origin directly back to McClendon's alleged sexual

abuse of Jane Doe. Notably, Defendants do not argue in their




                                        17
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 18 of 22




briefs    that    their   claims    would     exist    in    the   absence     of


McClendon's      misconduct.     Rather,    Defendants      contend    that   the

exclusion does not apply because it does not explicitly exclude

negligence claims. (Doc. 39 at 14.) The Georgia Supreme Court

previously encountered this argument and found it lacking. See

H.S.I., 266 Ga. at 262, 466 S.E.2d at 7 (finding broad exclusion

for fraudulent        conduct applied      equally to       negligence claims

arising    out   of   fraudulent    conduct    and    explaining      that ''the

exclusionary clause is focused solely upon the genesis of HSI's

claims"). Because Jane Doe's injuries would not have occurred

but-for McLendon's misconduct, the fact that Jane Doe alleges

First     Metropolitan     may     have    committed        independent       acts

negligence is of no consequence. Id. ("[T]he exclusionary clause

is not at all concerned with           whether ancillary acts of less

culpable partners may have contributed to the loss . . . .").

Accordingly, the Court finds the claims in the Underlying Lawsuit

arose out of McClendon's alleged sexual abuse and, therefore,

are excluded from coverage under the Applicable Policies.® See

Hays V. Ga. Farm Bureau Mut. Ins. Co., 314 Ga. App. 110, 114,

722 S.E.2d 923, 927 (finding "use of a motor vehicle" exclusion




® In addition to being excluded by the exclusion for sexual
abuse,  Jane   Doe's  claim for    punitive  damages   is also
unambiguously excluded by the Applicable Policies' punitive or
exemplary damage exclusion. (Doc. 53, Attach. 1 at 61.)


                                      18
 Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 19 of 22




applied    because       injuries      would      not    have    occurred       but   for

insured's use of his pick-up truck).

       Despite Defendants' arguments, the holding in Ga. Baptist

Child.'s Homes & Fam. Ministries, Inc. v. Essex Ins. Co., 207

Ga. App. 346, 427 S.E.2d 798 (1993), does not contradict the

Court's conclusion. The underlying litigation in Essex involved

the sexual abuse of a child by other residents at a Georgia

Baptist     Children's         Homes        and   Family       Ministries       C'GBCH")

facility. Id. at 346, 427 S.E.2d at 799. Parents of the child

sued GBCH, alleging that the sexual abuse was the direct result

of    GBCH's    negligence      in    supervising        the    facility.   Id.       GBCH

requested       defense    and       coverage     from     Essex,    its    liability

insurance provider, and Essex filed for declaratory judgment

that coverage for the claim                  was excluded under the          policy's

sexual abuse exclusion. Id. at 346-47, 427 S.E.2d at 800.

       The sexual abuse exclusion in Essex precluded coverage for

claims    ""^arising     out    of     or    resulting     from     .   .   .    sexual

abuse . . . , caused by . . . the insured, his employees, patrons

or any causes whatsoever." Id. The Georgia Court of Appeals found

the    phrase    ^^any    causes     whatsoever"        created     ambiguity     about

whether an attack by GBCH residents was covered under the policy

and   reversed the trial court's grant of summary judgment to

Essex. Id. at 348, 427 S.E.2d at 800. After finding the language




                                             19
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 20 of 22




in the exclusion was ambiguous on its face, the Court of Appeals

noted that potential ambiguity was also created by the policy's

assault and battery exclusion which, unlike the sexual abuse

exclusion,     specifically          excluded         claims      for      negligent

supervision. Id.

      Defendants contend that, like in the policy at issue in

Essex, the Applicable Policies' assault and battery exclusion

contains language excluding negligence claims, but this language

is absent from the exclusion for sexual abuse. (Doc. 39 at 14-

15.) Defendants argue that the omission of this language from

the   exclusion    for    sexual    abuse       demonstrates      that    negligence

claims were not intended to be excluded by that provision. (Id.

at 15-16.) The Court disagrees.

      The court in Essex ultimately based its holding on the

ambiguity created by the phrase "any causes whatsoever," not

because the underlying claims were for negligence. Essex, 207

Ga. App. at 348-49,           427   S.E.2d      at 800-801.      The "any causes

whatsoever" language          created     ambiguity regarding            whether the

policies   covered       attacks     by   other      GBCH     residents.     Id.   In

contrast, there is no dispute in this case that Jane Doe was a

"person    whose       care   is    entrusted        to   any    ^insured'    "    as

contemplated      by    the   exclusion        for   sexual     abuse.    Therefore,

unlike the sexual abuse exclusion in Essex, the exclusion for




                                          20
 Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 21 of 22




sexual abuse in this case is unambiguous on its face. Where the

language in an exclusion is unambiguous, the Court cannot create

ambiguity simply because a separate exclusion more specifically

excludes certain types of claims. See Fid. Nat^l Title Ins. Co.

of N.Y. V. OHIC Ins. Co., 275 Ga. App. 55, 58, 619 S.E.2d 704,

707 (2005) (finding exclusion that clearly excluded coverage for

all    claims    arising       out    of     conversion,     misappropriation,       or

improper commingling of client funds was not made ambiguous by

the qualifying language in separate exclusions for more general

misconduct). Accordingly, the dicta in Essex does not persuade

the Court that ambiguity exists with                      respect to     whether the

exclusion   for       sexual   abuse       excludes   the    claims   raised   in   the


Underlying Lawsuit.

       Finally,       Defendants      highlight       that   Liberty    amended     the

exclusion       for    sexual        abuse    in    First    Metropolitan's         2019

insurance policy to specifically exclude negligence claims from

coverage. (Doc. 39 at 16.) However, the 2019 policy, executed

well after the occurrence of McClendon's alleged sexual abuse,

is    extrinsic   evidence       that      cannot    be   used   to   contradict    the


unambiguous language of the Applicable Policies. See Simpson v.

Pendergast, 290 Ga. App. 293, 296, 659 S.E.2d 716, 720 (2008)

(citation omitted) (^MW]e do not consider any extrinsic evidence

of    the   parties'       intent          when     the   contract      language     is




                                             21
  Case 4:20-cv-00179-WTM-CLR Document 81 Filed 09/13/21 Page 22 of 22




unambiguous."). Because the Court finds the exclusion for sexual

abuse excludes coverage for the claims raised in the Underlying

Lawsuit, Liberty's motion for summary judgment               {Doc. 51) is

GRANTED, and Defendants' motion for summary judgment (Doc. 37)

is DENIED."^


                               CONCLUSION


     Based     on   the   foregoing.    Liberty's   motion   for   summary

judgment (Doc. 51) is GRANTED and Defendants' motion for summary

judgment (Doc. 37) is DENIED.® The Clerk of Court is DIRECTED to

enter judgment in this matter in favor of Liberty on Liberty's

claims against First Metropolitan and Jane Doe, except for an

award of costs. This case will remain open pending the resolution

of Liberty's motion for default judgment against McClendon.

     so ORDERED this /3— day of September 2021.


                                   WILLIAM T. MOORE, HJR.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA




  Because the exclusion for sexual abuse unambiguously excludes
coverage for the claims raised in the Underlying Lawsuit, the
Court   need   not consider   whether the    claims   would likewise be
excluded by the assault and battery exclusion.
® In her answer, Jane Doe also brings a counterclaim        for
declaratory relief asking the Court to declare that coverage is
available under the Applicable Policies and that the combined
policy   limits   under   the    Applicable   Policies   equals
$6,000,000.00. (Doc. 78 at 11-12.) Because the Court finds the
Applicable Policies do not provide coverage for the Underlying
Lawsuit, Jane Doe's counterclaim (Doc. 78) is DISMISSED AS MOOT.



                                       22
